Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 1 of 8 PagelD #: 974

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ALICIA A. COHEN,

Plaintiff,
C.A. No. 19-1219-MN
Vv.

RONALD A. COHEN, a/k/a Rafi Cohen, Rafael
Cohen, Rafa-El Cohen, Rafael Chaim Ha Cohen,
Rafael Chaim Cohen, Ron Cohen, and Ronnie
Cohen,

Defendant.

 

 

DEFENDFANT’S RESPONSES TO PLAINTIFF’S FIRST SET OF
REQUESTS FOR ADMISSION (NOS. 1-21) TO DEFENDANT.

Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Ronald
A. Cohen submits the following objections and responses to Plaintiffs First Set of Admissions
(each an “Requests” and collectively, the “Requests for Admission”).

GENERAL OBJECTIONS

A. Defendant objects to each Definition, Instruction, or Request to the extent they
impose requirements that are inconsistent with or exceed those specified by the Federal Rules of
Civil Procedure, the Federal Rules of Evidence, the Local Rules, any applicable orders of this
Court, or relevant statutory or case law.

B. Defendant objects to the Requests to the extent that they call for documents or
information subject to attorney-client privilege, attorney work-production protection, or

otherwise immune from discovery.

 
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 2 of 8 PagelD #: 975

C. Defendant objects to the Requests as overbroad and unduly burdensome to the
extent that they call for documents or information not relevant to any claim or defense at issue in
the litigation.

Dz, Defendant objects to the Requests to the extent they seek information that is
already in Plaintiff’s possession, custody, or control, and/or information that is publicly available
and thus at least equally available to Plaintiff as it is to Defendant.

E. Defendant objects to the Requests to the extent they seek information that is
unreasonably cumulative or duplicative of other discovery requests or information that is
obtainable from some other source that is more convenient, less burdensome, or less expensive,
including third parties.

OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

A. Defendant objects to the Definitions and Instructions to the extent that they
purport to define words or phrases to have a meaning different from their commonly understood
meanings, include more than their commonly understood definitions, or impart requirements
upon Plaintiff that exceed the requirements of the Federal Rules of Civil Procedure and the Local
Rules.

B. Defendant objects to the instructions to identify a communication, meeting, or
person to the extent they are overly broad and unduly burdensome, encompass more than the
commonly understood definition, and seek information that is neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence.

C. Defendant objects to the definition of “relating to” to the extent it is overly broad

and unduly burdensome, encompasses more than the commonly understood definition, and seeks
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 3 of 8 PagelD #: 976

information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

D. Defendant objects to the definition of “Document” to the extent it is overly broad
and unduly burdensome, encompasses more than the commonly understood definition, and seeks
information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

E, Defendant objects to the definition of “Communication” to the extent it is overly
broad and unduly burdensome, encompasses more than the commonly understood definition, and
seeks information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

F, Defendant objects to the definition of “Person” or “persons” to the extent it is
overly broad and unduly burdensome, encompasses more than the commonly understood
definitions, and seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence.

SPECIFIC OBJECTIONS AND RESPONSES TO REQUESTS FOR ADMISSION

In addition to the General Objections identified above, which are each incorporated by
reference, Defendant provides the following specific objections and responses to the Requests
for Admission.

REQUEST NO. 1: Admit that you owned a video camera while living at 44 Vansant
Road, Newark, Delaware.

Denied.

REQUEST NO. 2: Admit that on one or more occasions you brought Plaintiff with

you to meetings with business and ministry partners.
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 4 of 8 PagelD #: 977

Denied in part and admitted in part. It is admitted that in the early years of Miracle
Tabernacle church (1985 — 1988) Louise Cohen was a part of the Board. If Alicia
came to any of the meetings as a child it would have been with Louise. I have no
recollection of bringing Alicia to any of the meetings. When Alicia was about 13
years old I took her with me by plane to South Bend, IL for a church conference.
We stayed with one of the pastors who also had a daughter. We slept in separate
rooms. I took Alicia to see the University of Notre Dame while there.
REQUEST NO. 3: Admit that on one or more occasions you brought Plaintiff with
you to board meetings at your office located on Chapel Street in Newark, Delaware.
Denied.
REQUEST NO. 4: Admit that on one or more occasions, travelling ministers visited
and stayed overnight in your family home in Newark, Delaware.
It is admitted that ministers visited and stayed at the home of Louise and me.
Except as admitted herein, the remaining allegations are denied.
REQUEST NO. 5: Admit that a travelling minister named Jeff visited the family
home in Newark, Delaware and stayed overnight.
Denied.
REQUEST NO. 6: Admit that you filmed and distributed videos of yourself
preaching.
Denied.
REQUEST NO. 7: Admit that men from Africa visited and stayed at your family

home in Newark, Delaware when Plaintiff was approximately 9 years old.
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 5 of 8 PagelD #: 978

It is admitted that Alicia a 9 yrs old would be approx. 1989. I did not have a church
then to have brought anyone to preach at. Around 1987 my friend and evangelist
from Kenya, Seth Kwanga stayed with us two or three days. I believe he was alone.
Alicia would have been 7 then. Except as admitted herein, the remaining allegations
are denied.

REQUEST NO. 8: Admit that, in or around 1989, you took Plaintiff to a therapist
and remained with Plaintiff during one or more sessions.

Denied.

REQUEST NO. 9: Admit that you took Plaintiff to a Christian father-daughter
camp.

Denied.

REQUEST NO. 10: Admit that Plaintiff was taken to see a psychiatrist in
Wilmington, Delaware in or around 1992 for head banging, insomnia, anxiety, and/or panic
attacks.

I don’t remember the time or Dr. but this could have been the time she was placed
on Ritalin. Except as admitted herein, the remaining allegations are denied.

REC JUEST NO. 11: Admit that you have been diagnosed with narcissistic personality
disorder.

Denied.

REQUEST NO. 12: Admit that you told Plaintiff on one or more occasions that she

was possessed by demons.

Denied.

REQUEST NO. 13: = Admit that you have been asked to leave one or more churches.
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 6 of 8 PagelD #: 979

Denied.
REQUEST NO. 14: Admit that you claim to heal people.
Denied.
REQUEST NO. 15: = Admit that you have claimed to have had blue light and/or blue
flames coming from your fingertips.
It is admitted that before I was saved (born again) in July 1976 when I gave my life
to Jesus, I traveled in India and had certain experiences while meditating. I did
describe an experience phenomenon that felt like that at the time. After my
salvation and new life as a Christian I never had any experiences like that again.
Except as admitted herein, the remaining allegations are denied.
REQUEST NO. 16: Admit that you claim to anoint people, including children, with
oil.
It is admitted I do often anoint Christians with oil according to the bible when I
pray for them. Except as admitted herein, the remaining allegations are denied.
REQUEST NO.17: Admit that you had an extramarital affair during your first
marriage to Louise Cohen.
Denied.
REQUEST NO. 18: Admit that you have been divorced twice.
Admitted.
REQUEST NO. 19: Admit that you are estranged from all of your children.
Admitted.
REQUEST NO. 20: Admit that in or about 1989, at Baltimore Harbor, Plaintiff stated

in your presence that she had blood in her underwear.
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 7 of 8 PagelD #: 980

Denied.

REQUEST NO. 21: Admit that Plaintiff is a victim of child sexual abuse.

Denied.

This the 3 day of April, 2020.

Ronald A. Cohen
2171 Britton Road
Apartment 208
Leland, NC 28451
Case 1:19-cv-01219-MN Document 55 Filed 04/03/20 Page 8 of 8 PagelD #: 981

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury that the foregoing document was duly served
upon all parties to this matter by depositing a copy thereof in the United States mail, first-class

postage prepaid, and addressed as follows:

Steven L. Caponi, Esq.
Matthew B. Goeller, Esq.
K&L GATES LLP

600 N. King Street

Suite 901

Wilmington, DE 19801

This the 3rd day of April, 2020.

Zp gMsa

NALD A. COHEN, pro se
> On 71 Britton Road
Apt. 208
Leland, NC 28451
